Mr. Chief Justice Smyth
dissenting:
Eor tbe following reasons I dissent: Tbe action is based on an acceptance of an order, evidenced by Eisinger’s unqualified signature, and tbe question is whether be signed as a principal oías an agent. In Exchange Nat. Bank v. Third Nat. Bank, 112 U. S. 276, 28 L. ed. 722, 5 Sup. Ct. Rep. 141, a draft was drawn on “Walter M. Conger, Sec’y Newark Tea Tray Co. Newark, N. J.,” and accepted by him by writing upon its face these words, “accepted, payable at tbe Newark National Banking Co., Walter M. Conger.” There, as here, tbe instrument was addressed to tbe acceptor in a representative capacity, and there, as here, be signed personally. Tbe court held that bis acceptance was individual and did not bind tbe Tray Company. That case, it seems to me, is directly in point and rules tbe one at bar.
But if it be admitted, as tbe majority bold, that tbe instrument in question contains words indicating agency, with a disclosuré of tbe agent’s principal, that does not help tbe matter, *481because unless Eisinger had authority under Code sec. 1324 to sign as agent, he is liable as principal. “Whether an agent * * * or other person attempting to sign a negotiable instrument en autre droit is to be held liable personally depends on the question whether as such representative he is empowered to do the act.” 3 K. C. L. 1092. Before he can escape liability on the ground that he signed as agent he must show that he had authority to do so, or else he is liable as a principal. Tuttle v. First Nat. Bank, 187 Mass. 535, 105 Am. St. Rep. 420, 73 N. E. 560. According to other authorities he would not be liable on the contract, but in damages for a breach of the implied warranty that he had a right to make the contract. Kent v. Addicks, 60 C. C. A. 660, 126 Fed. 113. Whatever the correct rule may be in other jurisdictions, sec. 1324 [31 Stat. at L. 1398, chap. 854] settles the question so far as the District of Columbia is concerned, for it provides that “where the instrument contains * * * words indicating that he signs for or-on behalf of a principal * * * he is not liable on the instrument if he was duly authorized. * * *” Assume, therefore, that the paper sued upon contains words indicating that he signed on behalf of a principal, he can escape personal liability only by showing that he was “duly authorized.” This seems to me so plain that argument cannot make it clearer.
There is no evidence in the case at bar that Eisinger was duly authorized to sign as agent for Harry Lambros and Louis Kanelopoulos. Appellee sought to prove that Eisinger accepted as a principal, but on the latter’s objection that his liability must be determined by a consideration of the instrument alone the testimony was excluded. When Eisinger came to make his case he reversed his position and offered a letter from one Blakeney to Lambros and Kanelopoulos for the purpose of establishing that he was agent for the latter. The court ruled it out because, at Eisinger’s instance, it had been established as the law of the ease that evidence outside the instrument in suit was improper. Just how a letter from Blakeney to Lambros and Kanelopoulos could have any tendency to prove that Eisinger was the agent of the latter is not clear. However that *482may be, Eisinger is in no position to complain of a ruling based on a proposition of law applied to tbe case at his request.
There is nothing in Kent v. Addicks, supra, cited by the majority, which supports their construction of sec. 1324. In that case it was admitted by both parties that the person sued had signed as an agent and without authority, and the question was as to whether or not he was liable upon the unauthorized contract or for breach of the implied warranty that he had the right to make it. Here, the appellant Eisinger asserts that he signed as agent. The appellee denies it. The questions, therefore, are entirely different, and the Kent Case contributes nothing to a solution of the difficulty.
My position is that (a) Eisinger signed as an individual, but (b) that if there are words in the paper indicating that he signed as agent he is still liable as principal, under the Code, ■because he has failed to show that he was duly authorized. Eor these reasons I think the judgment should be affirmed.